The opinion of tlie Court was delivered by
Fenner, J.
The Relator applies for a mandamus to compel the tax collector to make to him a free and unincumbered title to certain property sold to him at public sale, in accordance with the provisions of Act No. 107 of 1880, entitled “ an aot to provide for the sale of all property forfeited or sold to the State for delinquent taxes or licenses.”
The regularity of the proceedings is not questioned. The evidence establishes that the property had been sold to the State in 1877, and, therefore, fell within the purview of tlie above Act.
The collector avows his readinoss to give him a title free from taxes due prior to 1877, but claims that the property must remain responsible for the unpaid taxes of 1878 and 1880.
So far as the taxes of 1880 are concerned, we think tlie position of the defendant is tenable.
The Act 107 of 1880 must be construed together with Act 77 of the same year. Tlie latter Act fully regulated the mode of enforcing payment of taxes of the year 1880 and of subsequent years, and the mode and terms of sale of property therefor. We think the Act 107 was not intended to apply to those taxes or to interfere with those regulations, but was only intended to apply to prior taxes.
*539The property has not been lawfully sold for those taxes which are not extinguished, and the purchaser must pay the same or take subject to the lien thereof, if any exists. We are not called upon, and it is not proper in such a proceeding to determine the question of the validity and exigibility of the tax of 1880, as affecting this property claimed to have belonged to the State. Those issues will be determined when properly presented. %
It is, therefore, ordered, adjudged and decreed, that the judgment appealed from, be reversed, and that the mandamus applied for be. denied, at Relator’s costs in both Courts.